Title: To George Washington from Moses Hazen, 10 July 1782
From: Hazen, Moses
To: Washington, George


                  
                     Dear Sir,
                     Lancaster July 10th 1782.
                  
                  Some time since, I applied to the honble the Minister of War for his advice, or orders in a Case of Capt. McCurdey of the Pennsylvania line, who I had Arrested on a complaint of Captain Charles Asgill of the British Guards, and a prisoner of war—In answer to which I was favored with your Excellencys orders of the 23rd of June, disaproving of the sentence of the Court Martial held at Carlile on the 16 of May last—dissolving the Court and directing a Court Martial to be held at Philadelphia for the trial of Capt. McCurdy.
                  The Minister of War was pleased to recite a paragraph in your letter to him in the following words, vizt "I don’t Consider Brigadier General Hazen as Commanding through the State of Pensylvania, and consequently incapable of ordering officers from the various parts of the State to attend at what places he may think proper."  from which I am very apprehensive Your Excellency has not been informed of a true state of the matter—for I never had an Idea of Commanding anything more in this State, than my own Regiment, and the prisoners of War at this place, York and Reading, which I was fully authorized in, by my instructions.
                  If Officers of other Corps Come within the limits of my Command, and plunge themselves into broils and quarrels, with those under my immediate protection, Your Excellency will, I am pursuaded, agree with me, that in such Cases, duty would require my intoposition, more especially, when justice is not only due to individuals; but the honor of the American Army concern’d.
                  I do not know that I ever saw Capt. McCurdy in my life, or that I ever heard his name mentioned, untill a formal Complaint was handed to me by Major Gordon, the oldest Officer amongst the prisoners of War—Consequently I could not have entertain’d any unjust prejudices against him—And I have not ever changed a single word, either verbal, by message, or in writing with Col. Butler on the subject of Capt. McCurdys Arrest—I must Confess I thought Col. Butlers Conduct odd, and was not well satisfyed with what appear’d a want of civility, at least toward me.
                  If therefore Col. Butler or any other person have Represented to your Excellency, that I have assumed the Command in the State of Pennsa and ordered Officers from one part of the State to the other at pleasure, or any thing of that Nature; I must beg leave to declare, without entering into a detail of Particulars too tedious to trouble your Excellency with, that the Reverse will appear throughout the whole tenor and line of my conduct, since I have been honored with the Command at this place, which however, has not been the case with Col. Butler, for he ordered Capt. Asgill, and all his evidences from York Town; this place and elsewhere, to Carlile, to attend at McCurdys tryal; without my knowledge or consent.
                  When I arrested Capt. McCurdy, I Concieved him to be stationed at York Town on the Recruiting service, and under Col. Humptons Command, who risided at Phila.—Whether that was really the Case or not, I Cannot at present Assertain.
                  I am happy with your Excellencys decision, and thrice happy indeed, to find the dispute taken off my hands; in which I acted officially only.
                  I beg your Excellency will pardon me for the trouble I have given on this occasion, and believe Me ever to be, with great truth and sincerity, Your Excellencys most Obedt and Most devoted humble Servant
                  
                     Moses Hazen
                  
                  
                     P.S.  I never ordered a Court Martial for the tryal of Capt. McCurdy—I advised him of one setting at Lancaster for the tryal of Capt. Van—Hain—and left it at his option, whether he would be tryed by it or not.
                  
                  
               